                                      United States Bankruptcy Court
                                        Northern District of Ohio
In re:                                                                                 Case No. 19-10945-jps
Charles D. Vincent                                                                     Chapter 13
Ann R. Vincent
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0647-1          User: cille                  Page 1 of 2                   Date Rcvd: Feb 27, 2019
                              Form ID: 309I                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 01, 2019.
db/db          +Charles D. Vincent,    Ann R. Vincent,    27487 Seneca Drive,   Westlake, OH 44145-3912
25893801       +Cleveland Clinic,    9500 Euclid Avenue,    Cleveland, OH 44195-0002
25893802       +Client Services, Inc,    3451 Harry Truman Blvd,    Saint Charles, MO 63301-9816
25893803        Credit Control Corp,    PO Box 120630,    Newport News, VA 23612-0630
25893806       +Discover Bank,    c/o David Mullen, Esq.,    323 Lakeside Ave., Ste 200,
                 Cleveland, OH 44113-1009
25893809       +First National Bank of Omaha,    4645 Executive Drive,    Columbus, OH 43220-3601
25893812        Kia Motor Finance,    PO Box 20835,    Fountain Valley, CA 92728-0835
25893819       +Ohio Attorney General,    150 East Gay Street, 21st Floor,    Columbus, OH 43215-3191
25893814      ++TOYOTA MOTOR CREDIT CORPORATION,    PO BOX 8026,    CEDAR RAPIDS IA 52408-8026
               (address filed with court: Lexus Financial Services,      PO Box 15012,   Chandler, AZ 85244)
25893828        Valero,   PO Box 631,    Amarillo, TX 79105-0631

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rhlegal@aol.com Feb 27 2019 22:08:58       Renee Heller,
                 14077 Cedar Road, Suite 101,    Cleveland, OH 44118
tr             +E-mail/Text: number@trust13.com Feb 27 2019 22:10:27       Lauren A. Helbling,
                 200 Public Square Suite 3860,    Cleveland, OH 44114-2322
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Feb 27 2019 22:10:08        Cynthia J. Thayer,
                 US Department of Justice,    201 Superior Avenue,    Suite 441,    Cleveland, OH 44114-1234
25893796       +E-mail/Text: ACF-EBN@acf-inc.com Feb 27 2019 22:09:19       Atlantic Credit & Finance,
                 PO Box 13386,   Roanoke, VA 24033-3386
25893797        EDI: BANKAMER2.COM Feb 28 2019 02:53:00      Bank of America,     PO Box 17220,
                 Baltimore, MD 21297-1220
25893804        E-mail/Text: TRBANKRUPTCY@CUYAHOGACOUNTY.US Feb 27 2019 22:11:57        Cuyahoga County Treasurer,
                 2079 East Ninth Street,    Cleveland, OH 44115
25893798        EDI: CAPITALONE.COM Feb 28 2019 02:53:00      Capital One,     PO Box 85619,
                 Richmond, VA 23285-5619
25893799       +E-mail/Text: bankruptcy@cavps.com Feb 27 2019 22:11:20        Cavalry Portfolio Services,
                 500 Summit Lake Drive,    Valhalla, NY 10595-2322
25893800        EDI: CHASE.COM Feb 28 2019 02:53:00      Chase Card Services,     PO Box 15298,
                 Wilmington, DE 19850-5298
25893807        EDI: DISCOVER.COM Feb 28 2019 02:53:00      Discover Card,     PO Box 30943,
                 Salt Lake City, UT 84130
25893805        EDI: RMSC.COM Feb 28 2019 02:53:00      Dillards,    PO Box 960012,    Orlando, FL 32896-0012
25893808       +E-mail/Text: bankruptcy@huntington.com Feb 27 2019 22:10:42        First Merit Bank,
                 3 Cascade PLZ,   Akron, OH 44308-1103
25893810        EDI: FORD.COM Feb 28 2019 02:53:00      Ford Credit,    PO Box 220564,
                 Pittsburgh, PA 15257-2564
25893827        EDI: IRS.COM Feb 28 2019 02:53:00      US Department of Treasury,     Bureau of Fiscal Service,
                 PO Box 1686,   Birmingham, AL 35201-1686
25893811       +EDI: RMSC.COM Feb 28 2019 02:53:00      JC Penney,    Bankruptcy Dept.,    PO Box 103104,
                 Roswell, GA 30076-9104
25893813        EDI: CBSKOHLS.COM Feb 28 2019 02:53:00      Kohl’s,    PO Box 3084,    Milwaukee, WI 53201-3084
25893813        E-mail/Text: bncnotices@becket-lee.com Feb 27 2019 22:09:35        Kohl’s,    PO Box 3084,
                 Milwaukee, WI 53201-3084
25893815       +EDI: TSYS2.COM Feb 28 2019 02:53:00      Macy’s,    Bankruptcy Processing,     PO Box 8053,
                 Mason, OH 45040-8053
25893816        EDI: MERRICKBANK.COM Feb 28 2019 02:53:00       Merrick Bank,    PO Box 9201,
                 Old Bethpage, NY 11804-9001
25893817       +EDI: MID8.COM Feb 28 2019 02:53:00      Midland Credit Management,     8875 Aero Dr., Ste 200,
                 San Diego, CA 92123-2255
25893818       +E-mail/Text: bnc@nordstrom.com Feb 27 2019 22:09:37       Nordstrom,    PO Box 13589,
                 Scottsdale, AZ 85267-3589
25896575       +EDI: PRA.COM Feb 28 2019 02:53:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
25893820        E-mail/Text: bk@revenuegroup.com Feb 27 2019 22:11:42       Revenue Group,
                 3700 Park East Dr., Ste 240,    Beachwood, OH 44122
25893821        EDI: SEARS.COM Feb 28 2019 02:53:00      Sears Credit Cards,     PO Box 6283,
                 Sioux Falls, SD 57117-6283
25893822        EDI: CHASE.COM Feb 28 2019 02:53:00      Slate Cardmember Services,     PO Box 15298,
                 Wilmington, DE 19850-5298
25893824        EDI: RMSC.COM Feb 28 2019 02:53:00      Synchrony Bank,    ATTN: Bankruptcy Department,
                 PO Box 965061,   Orlando, FL 32896-5061
25893825        EDI: WTRRNBANK.COM Feb 28 2019 02:53:00      Target National Bank,     PO Box 59317,
                 Minneapolis, MN 55459-0317
25893829        EDI: RMSC.COM Feb 28 2019 02:53:00      Walmart,    PO Box 981064,    El Paso, TX 79998-1064
                                                                                                TOTAL: 28




        19-10945-jps     Doc 13     FILED 03/01/19       ENTERED 03/02/19 00:18:30            Page 1 of 4
District/off: 0647-1                  User: cille                        Page 2 of 2                          Date Rcvd: Feb 27, 2019
                                      Form ID: 309I                      Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25893795          AAA Visa
25893823          Stein Mart
25893826          TJ Maxx
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 3, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 01, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 26, 2019 at the address(es) listed below:
              Lauren A. Helbling   ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Renee Heller    on behalf of Debtor Charles D Vincent rhlegal@aol.com
              Renee Heller    on behalf of Debtor Ann R Vincent rhlegal@aol.com
                                                                                            TOTAL: 3




          19-10945-jps          Doc 13       FILED 03/01/19            ENTERED 03/02/19 00:18:30                    Page 2 of 4
Information to identify the case:
Debtor 1                 Charles D. Vincent                                                     Social Security number or ITIN    xxx−xx−6073

                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Ann R. Vincent                                                         Social Security number or ITIN    xxx−xx−8989
(Spouse, if filing)
                         First Name    Middle Name   Last Name                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court         Northern District of Ohio
                                                                                                Date case filed for chapter 13 2/25/19
Case number:          19−10945−jps



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Charles D. Vincent                                           Ann R. Vincent

2. All other names used in the
   last 8 years
                                               27487 Seneca Drive                                           27487 Seneca Drive
3. Address                                     Westlake, OH 44145                                           Westlake, OH 44145
                                               Renee Heller                                                 Contact phone (216) 691−0404
4. Debtor's  attorney
   Name and address
                                               14077 Cedar Road, Suite 101                                  Email: rhlegal@aol.com
                                               Cleveland, OH 44118

5. Bankruptcy trustee                          Lauren A. Helbling                                           Contact phone (216) 621−4268
     Name and address                          200 Public Square Suite 3860
                                               Cleveland, OH 44114−2321

6. Bankruptcy clerk's office                                                                                Hours open 9:00 AM − 4:00 PM
     Documents in this case may be filed       United States Bankruptcy Court                               Contact phone 216−615−4300
     at this address.                          Howard M. Metzenbaum U.S. Courthouse                         Date: 2/27/19
     You may inspect all records filed in      201 Superior Avenue
     this case at this office or online at     Cleveland, OH 44114−1235
      www.pacer.gov
     www.ohnb.uscourts.gov
                                                                                                                  For more information, see page 2




Official Form 309I                                      Notice of Chapter 13 Bankruptcy Case                                              page 1




      19-10945-jps                    Doc 13         FILED 03/01/19              ENTERED 03/02/19 00:18:30                          Page 3 of 4
Debtor Charles D. Vincent and Ann R. Vincent                                                                                        Case number 19−10945−jps

7. Meeting of creditors
    Debtors must attend the meeting to     April 10, 2019 at 11:00 AM                                        Location:
    be questioned under oath. In a joint                                                                    341 Meeting, H.M.M. US Courthouse, 201
    case, both spouses must attend.                                                                         Superior Ave, 6th Floor, Cleveland, OH 44114
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.

                                                    *** Valid photo identification required ***
                                                *** Proof of Social Security Number required ***
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 6/10/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 5/6/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 8/26/19
                                           claim:
                                                                                                                    Filing deadline: 7 days before the
                                           Deadline to File an Objection to Confirmation:                           confirmation hearing date.



                                           Deadlines for filing proof of claim:
                                           A proof of claim is a signed statement describing a creditor's claim. Effective February 1, 2019, the Electronic
                                           Proof of Claim (ePOC) filing program is available on the court's website for all users to file a Proof of Claim,
                                           Amended Proof of Claim, Withdrawal of Claim, and Supplement to a Claim. A login/password is not required to
                                           use ePOC. Parties not represented by an attorney and registered CM/ECF filers may use this service. Access
                                           and instructions for ePOC filing are available in the ECF and Case Info section of the court website at
                                            www.ohnb.uscourts.gov. Parties who would like to file a Proof of Claim manually may obtain a Proof of Claim
                                           form (Official Form B410) from the Forms page of the United States Court's website at www.uscourts.gov, or at
                                           any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           5/23/19 at 09:30 AM, Location: H.M. Metzenbaum Courthouse, 201 Superior Avenue, Courtroom #2B,
                                           Cleveland, OH 44114
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                           a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                           under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                           debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                           discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                           bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                           of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.


Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2




      19-10945-jps              Doc 13           FILED 03/01/19                 ENTERED 03/02/19 00:18:30                               Page 4 of 4
